Per Curiam:
[1, 2] And now, to wit, this thirtieth day of October, A. D. 1914, the above case stated having been argued by counsel and considered by the court, the court are of the opinion that the said legacy of five thousand dollars ($5,000) *59bequeathed to the Conference Claimant’s Fund of the Wilmington Conference of the Methodist Episcopal Church, and the additional legacy of one thousand dollars ($1,000) bequeathed to the Conference Claimant’s Fund of the Wilmington Conference of the Methodist Episcopal Church, is due and payable to the plaintiff corporation.
' And, therefore, it is ordered by the court that judgment shall be entered for the plaintiff for the sum of six thousand dollars ($6,000) besides costs of suit, etc.